
	

113 HRES 177 IH: Urging the Palestinian Authority and President Mahmoud Abbas to clarify a presidential succession plan, expand political freedom in the West Bank, and take preventative measures to limit the possibility of a Hamas takeover in the West Bank.
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 177
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Roskam (for
			 himself and Mr. Lipinski) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging the Palestinian Authority and
		  President Mahmoud Abbas to clarify a presidential succession plan, expand
		  political freedom in the West Bank, and take preventative measures to limit the
		  possibility of a Hamas takeover in the West Bank.
	
	
		Whereas a democratic and strong Palestinian Authority is a
			 key strategic component of United States foreign policy in the Middle
			 East;
		Whereas the Palestinian Authority represents the only
			 viable partner for peace between Israelis and Palestinians;
		Whereas Palestinian Authority security forces are critical
			 to maintaining relative stability in the West Bank;
		Whereas Palestinian Authority President Mahmoud Abbas’
			 presidential term expired on January 15, 2009, and no new presidential election
			 has taken place since 2005;
		Whereas President Abbas does not have a responsible heir
			 to succeed him in the event of his death;
		Whereas President Abbas is 78 years old, a prostate cancer
			 survivor, and a frequent traveler who was hospitalized 6 times in 2010;
		Whereas Salam Fayyad resigned as Prime Minister of the
			 Palestinian Authority on April 13, 2013;
		Whereas Palestinian Basic Law, article 37 states that, in
			 the event of the President’s death, the Speaker of the Palestinian
			 Legislative Council shall temporarily assume the powers and duties of the
			 Presidency of the National Authority for a period not to exceed sixty (60)
			 days, during which free and direct elections to elect a new President shall
			 take place in accordance with Palestinian Election Law;
		Whereas the current speaker of the Palestinian Legislative
			 Council is Aziz Dweik, a Hamas member;
		Whereas Aziz Dweik was expelled from Israel in 1992 for
			 his involvement with Hamas and was subsequently arrested in 2006 and 2012 for
			 his involvement with Hamas and terrorist activities;
		Whereas Hamas is designated as a terrorist organization by
			 the United States, European Union, Israel, Canada, and Japan;
		Whereas a Hamas-controlled Palestinian Authority would
			 prevent any possibility of a two-state solution between the parties;
		Whereas President Barack Obama has stated that No
			 country can be expected to negotiate with a terrorist organization sworn to its
			 destruction. And we will continue to demand that Hamas accept the basic
			 responsibilities of peace, including Israel’s right to exist and rejecting
			 violence and adhering to all existing agreements.;
		Whereas the Consolidated Appropriations Act, 2012,
			 prohibits United States financial assistance to Hamas or any entity
			 effectively controlled by Hamas, any power-sharing government of which Hamas is
			 a member, or that results from an agreement with Hamas and over which Hamas
			 exercises undue influence.;
		Whereas a Hamas takeover of the Palestinian Authority
			 would trigger the suspension of United States foreign aid to the Palestinian
			 Authority;
		Whereas the United States on average provides over
			 $400,000,000 in annual aid to the Palestinian Authority, which is used to train
			 security forces in the West Bank, develop infrastructure, provide humanitarian
			 assistance, and keep the Palestinian economy afloat;
		Whereas these funds serve to promote democracy and human
			 rights, economic development, education, health care, water and infrastructure,
			 and prevent economic and political crises in the West Bank;
		Whereas these funds assist in laying the groundwork for a
			 future, self-sustaining, and viable Palestinian state next to a State of Israel
			 with secure and defensible borders; and
		Whereas the United States has a direct strategic interest
			 in maintaining a legitimate political partner in control of the Palestinian
			 Authority: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges President Abbas to preempt a
			 succession crisis in the Palestinian Authority by addressing the current
			 succession plan, and by identifying figures committed to the peace process with
			 Israel;
			(2)urges the Palestinian Authority and
			 President Abbas to enact reforms to open the political process through fair and
			 responsible elections, ensuring the freedom of speech, the press, and political
			 assembly and allowing a new generation of leadership to freely express their
			 views; and
			(3)urges the Palestinian Authority to ensure
			 that officials participating in any present or future Palestinian Government
			 are committed to the quartet principles, the recognition of Israel,
			 renunciation of violence, and adherence to previous diplomatic
			 agreements.
			
